                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
     $' +2& &200,77(( 2) +2/'(56 2)
      75$'( &/$,06                                               &9+6*
                                                         &DVH1RBBBBBBBBBBBBBBB
 
                                     Plaintiff(s),       APPLICATION FOR
                                                        ADMISSION OF
             v.
                                                         ATTORNEY PRO HAC VICE;
      -$621 3 :(//6 HW DO                           ORDER
                                                        (CIVIL LOCAL RULE 11-3)
                                     Defendant(s).
 
         I, 'DYLG + %RWWHU                       , an active member in good standing of the bar of
 
        1HZ<RUN                   , hereby respectfully  apply for admission to practice pro hac vice in the
                                                    $G +RF &RPPLWWHH RI 6HQLRU 8QVHFXUHG 1RWHKROGHUV RI
   Northern District of California representing: 3DFLILF *DV DQG (OHFWULF &RPSDQ\                     in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                      $VKOH\ 9LQVRQ &UDZIRUG                   an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
    'DYLG + %RWWHU                                       $VKOH\ 9LQVRQ &UDZIRUG
      2QH %U\DQW 3DUN                                        &DOLIRUQLD 6WUHHW 6XLWH 
      1HZ <RUN 1HZ <RUN                               6DQ )UDQFLVFR &$ 

       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    GERWWHU#DNLQJXPSFRP                                  DYFUDZIRUG#DNLQJXPSFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:       .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.
                                                               'DYLG + %RWWHU
      Dated: 
                                                                                 APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of 'DYLG + %RWWHU                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the party.

   Dated: 3/6/2020
                                                                UNITED
                                                                     D STATES DISTRICT JUDGE October
                                                                                             Occto
                                                                                                tobbeer 2012
                                                                                                        20

     PRO HAC VICE APPLICATION & ORDER
